UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended September 30, 2008 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-21820 KEY TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Oregon (State or jurisdiction of incorporation or organization) 93-0822509 (I.R.S. Employer Identification No.) 150 Avery Street Walla Walla, Washington (Address of Principal Executive Offices) 99362 (Zip Code) Registrant’s telephone number, including area code:(509) 529-2161 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, no par value Name of each exchange on which registered Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYes¨ Noý Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesý No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ (Do not check if a smaller reporting company.) Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noý The aggregate market value of the Registrant's common stock held by non-affiliates on March 31, 2008 (based on the last sale price of such shares) was approximately $156,144,255. There were 5,257,621 shares of the Registrant's common stock outstanding on December 5, 2008. DOCUMENTS INCORPORATED BY REFERENCE Parts of Registrant's Proxy Statement dated on or about January 5, 2009 prepared in connection with the Annual Meeting of Shareholders to be held on February 4, 2009 are incorporated by reference into Part III of this Report. Table of Contents KEY TECHNOLOGY, INC. 2008 FORM 10-K TABLE OF CONTENTS PAGE INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS 1 PART I Item 1. BUSINESS 2 Item 1A. RISK FACTORS 10 Item 2. PROPERTIES 15 Item 3. LEGAL PROCEEDINGS 15 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 PART II Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 Item 6. SELECTED FINANCIAL DATA 19 Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 34 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 61 Item 9A. CONTROLS AND PROCEDURES 61 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 62 Item 11. EXECUTIVE COMPENSATION 62 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 62 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 63 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 63 PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 63 SIGNATURES 66 EXHIBIT INDEX 67 Table of Contents INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS From time to time, Key Technology, Inc. (“Key” or the “Company”), through its management, may make forward-looking public statements with respect to the Company regarding, among other things, expected future revenues or earnings, projections, plans, future performance, product development and commercialization, and other estimates relating to the Company’s future operations.Forward-looking statements may be included in reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in press releases or in oral statements made with the approval of an authorized executive officer of Key.The words or phrases “will likely result,” “are expected to,” “intends,” “is anticipated,” “estimates,” “believes,” “projects” or similar expressions are intended to identify “forward-looking statements” within the meaning of Section 21E of the Exchange Act and Section 27A of the Securities Act of 1933, as amended, as enacted by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to a number of risks and uncertainties.The Company cautions investors not to place undue reliance on its forward-looking statements, which speak only as to the date on which they are made.Key’s actual results may differ materially from those described in the forward-looking statements as a result of various factors, including those listed below: · current worldwide economic conditions may adversely affect the Company’s business and results of operations, and the business of the Company’s customers; · adverse economic conditions, particularly in the food processing industry, either globally or regionally, may adversely affect the Company's revenues; · the loss of any of the Company’s significant customers could reduce the Company’s revenues and profitability; · the Company is subject to pricing pressure from its larger customers which may reduce the Company’s profitability; · the failure of any of the Company's independent sales representatives to perform as expected would harm the Company's net sales; · the Company may make acquisitions that could disrupt the Company’s operations and harm the Company’s operating results; · issues arising during the implementation of the Company's enterprise resource planning (“ERP”) system could affect the Company’s operating results and ability to manage the Company’s business effectively; · if the Company's ERP system is not implemented properly, it could cause errors in the Company's financial reporting; · the Company's international operations subject the Company to a number of risks that could adversely affect the Company’s revenues, operating results and growth; · competition and advances in technology may adversely affect sales and prices; · failure of the Company’s new products to compete successfully in either existing or new markets; · the Company's inability to retain and recruit experienced personnel may adversely affect the Company’s business and prospects for growth; · the loss of members of the Company’s management team could substantially disrupt the Company’s business operations; · the inability of the Company to protect the Company’s intellectual property, especially as the Company expands geographically, may adversely affect the Company’s competitive advantage; · intellectual property-related litigation expenses and other costs resulting from infringement claims asserted against the Company by third parties may adversely affect the Company’s results of operations and the Company’s customer relations; · the Company's dependence on certain suppliers may leave the Company temporarily without adequate access to raw materials or products; · the limited availability and possible cost fluctuations of materials used in the Company’s products could adversely affect the Company’s gross profits; and · the price of the Company's common stock may fluctuate significantly and this may make it difficult for shareholders to resell common stock when they want or at prices they find attractive. Given these uncertainties, readers are cautioned not to place undue reliance on the forward-looking statements.The Company disclaims any obligation subsequently to revise or update forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 1 Table of Contents PART I ITEM 1.BUSINESS. General The Company was founded in 1948 as a local producer of vegetable processing equipment.The Company has evolved into a worldwide supplier of process automation solutions to the food processing industry and other industries such as tobacco and pharmaceuticals. The present Company was incorporated in 1982 as a result of a management buyout of the predecessor organization. The Company and its operating subsidiaries design, manufacture, sell and service process automation systems that process product streams of discrete pieces to improve safety and quality.These systems integrate electro-optical automated inspection and sorting systems with process systems that include specialized conveying and preparation equipment. The Company provides parts and service for each of its product lines to customers throughout the world. Net sales for the year ended September 30, 2008 were $134.1 million compared with $107.5 million for fiscal 2007.The Company reported net earnings for fiscal 2008 of $7.5 million, or $1.35 per diluted share, compared with net earnings of $7.4 million, or $1.37 per diluted share, for fiscal 2007, which included a $750,000 gain, or $0.14 per share, from the 2007 sale of the Company’s 50% interest in its InspX joint venture.Export and international sales for the fiscal years ended September 30, 2008, 2007 and 2006 accounted for 50%, 46% and 51% of net sales in each such year, respectively. Industry Background Food Processing Industry The Company’s primary market is the food processing industry.Food processors must process large quantities of product through different stages, including sorting to remove foreign material and defective pieces, and inspection for product quality and safety.The frequency and severity of defects in the product is highly variable depending upon local factors affecting crops.Historically, defect removal and quality control in the food processing industry have been labor intensive and dependent upon and limited by the variability of the work force.The industry has sought to replace manual methods with automated systems that achieve higher yield, improve product quality and safety, and reduce costs. The Company’s strategy is to solve processing industry problems of high labor costs, inadequate yields and inconsistent quality and safety by providing automated inspection systems and process systems.The Company’s process automation systems use advanced optical inspection technology to improve product yield (more of the good product recovered) and quality (higher percentage of defective product and foreign material removed) over the manual sorting and defect removal methods historically used by food processors.In more developed markets, such as those in North America and Western Europe, the substitution of automated inspection for manual inspection is well underway.However, processors in these areas remain keenly interested in process yield and product quality and safety improvements. The largest markets for the Company’s products have been processors of potatoes, vegetables and fruit.The Company believes many additional applications for its systems exist in both food and non-food markets. The principal potato market served by the Company’s systems is french fries.French fries comprise a significant portion of the frozen potato products processed annually in the United States.The expansion of American-style fast food chains in other countries is resulting in continued development of the frozen french fry market overseas.Current domestic investment in new french fry processing facilities has flattened relative to historical levels, largely in response to changing consumer preferences.However, investments in process yield enhancement and in greater process throughputs from existing plants remain significant items for the Company and 2 Table of Contents its customers in the potato market.The Company’s recent diversification strategies have resulted in less dependence on this industry although it continues to be a strategically important market. The Company’s products are used in the fruit and vegetable processing market where field-harvested products are cleaned, graded, automatically sorted, blanched and processed prior to freezing, canning or packaging for sale to institutional and retail markets.Principal fruit and vegetable markets for the Company are green beans, corn, carrots, peas, onions, apples, pears, cranberries, peaches, pre-prepared, ready-to-eat salads and vegetables, dehydrated fruits and vegetables, nuts, and fresh-cut fruit products. The Company believes the food processing companies are financially strong, yet are faced with the need to improve profitability while satisfying external pressures to hold constant or reduce prices for their own products and provide safer products to the consuming public.Since the Company’s equipment results in higher process yields, improved product quality and safety, as well as reduced processing costs, the Company believes these companies will have increased interest in the Company’s products to satisfy these needs, allowing for expanded sales into the food processing industry in future years.Due to the seasonal nature of the food processing industry, the Company does experience some seasonality of orders and shipments.Orders and shipments for this industry in the Company’s first two fiscal quarters of the year tend to be lower than during the Company’s other fiscal quarters.Demand for the Company’s products remained strong during fiscal 2008 due to positive market and geographical opportunities, and new product introductions by the Company. Non-food Industries – Tobacco, Pharmaceuticals and Nutraceuticals Processors in non-food industries also implement systems solutions to reduce costs, increase yields, and produce higher quality products.The Company’s primary non-food markets are the tobacco industry and the pharmaceutical/nutraceutical industry. In fiscal 2008, the tobacco industry represented less than 5% of the Company’s sales.The Company’s products provide tobacco companies sorting capability to remove foreign matter from a stream of stripped tobacco. In fiscal 2008, the pharmaceutical and nutraceutical industries also represented less than 5% of the Company’s sales.The Company’s products provide pharmaceutical and nutraceutical manufacturers with capabilities to verify correct doses and meet acceptable quality levels for finished products. Products The following table sets forth sales by product category for the periods indicated (in thousands): Fiscal Year Ended September 30, 2008 2007 2006 Automated inspection systems $ 55,968 42 % $ 46,858 44 % $ 30,264 36 % Process systems 56,603 42 % 40,947 38 % 34,925 41 % Parts and service 21,515 16 % 19,735 18 % 19,651 23 % Net sales $ 134,086 100 % $ 107,540 100 % $ 84,840 100 % Service and maintenance contracts are less than 10% of total net sales and are therefore summarized with parts and service. The following table sets forth the percent of the total gross margin contributed by each product category for the periods indicated: 3 Table of Contents Fiscal Year Ended September 30, 2008 2007 2006 Automated inspection systems 45 % 51 % 44 % Process systems 37 % 30 % 30 % Parts and service 18 % 19 % 26 % Total gross margin 100 % 100 % 100 % Upgrades of automated inspection systems are included with automated inspection systems. Automated Inspection Systems Automated inspection systems are used in various applications to detect and remove defects and foreign materials from production lines, most often during processing of raw and semi-finished products.The Company’s product families within this group include the following:Manta™, Tegra® and Optyx®, which are used in a variety of applications and industries; Tobacco Sorter™ 3tobacco sorting systems used in tobacco threshing and primary processing; ADR® automatic defect removal systems used in the french fry industry; and Optyx®SG used in the pharmaceutical and nutraceutical industry. The Company’s automated inspection systems incorporate object-based sorting technology that recognizes not only color, size and shape characteristics, but also density and fluorescence sensing.This capability provides a solution to previously difficult sorting problems, such as differentiation between green beans and green bean stems.To ease operation, the sorters are equipped with application-specific software packs called KeyWare®, which are designed for a single product category.Object Linking and Embedding for Process Control (“OPC”)-compliant network communication software, introduced in 2008, allows the systems to easily interface with plant networks, extending machine monitoring and communication control capabilities beyond the plant floor to the control room.The systems operate on Key’s advanced G6 electro-optical platform, which features a controller, modular vision engine and high-resolution cameras.Modular designs and the use of industry-wide connectivity standards ease future upgrades to keep the systems up to date and performing optimally as technology advances. Nearly all systems in this group use proprietary linear array, charged coupled device (“CCD”) monochromatic, color or multi-spectral cameras.Additionally, Manta and Optyx can be equipped with Raptor Laser Technology or FluoRaptor™, a fluorescence-sensing laser, in combination with the cameras.The cameras and laser-sensors scan the product-streams, which move at 5 to 20 feet per second, at the rate of 1,500 to 8,000 times per second and can identify defects as small as 1/128 of an inch in diameter.Systems with monochromatic cameras generally are sold at lower price levels and are most effective for product that has a marked disparity in shade between the defective and the good product.Systems with color cameras are required when a variety of defect and product colors occur simultaneously, when the difference in shading between the defective and the good product is more subtle, and when shape sorting is required.Multi-spectral systems can utilize infrared or ultraviolet technologies, individually or in combination with visible light, to identify defects that are best differentiated from good product outside the visible light spectra.Systems with laser technology detect foreign matter based on differences in the structural properties of the objects, regardless of color or shape. Manta.Introduced in 2008, Manta is the Company’s highest capacity optical sorter.Featuring high-resolution inspection and a 79-inch scan width within a space-saving footprint, Manta handles up to 60,000 pounds of processed vegetables or fruit per hour.With the highest number of sensors and image processing modules, Manta maintains the high resolution of the finest narrow-belt sorters on its wider, higher-capacity frame.Key can configure Manta with up to eight top-mounted color or Vis/IR (visible infrared) cameras and up to two top-mounted Raptor or FluoRaptor lasers.Optional bottom-mounted sensors can be added to meet the specific needs of each application.Manta’s dynamic design supports on-belt viewing as well as off-belt, in-air viewing.In addition to processed vegetables and fruit, Manta is being developed for other industry applications. Tegra System.Inspecting product in-air using cameras configured in a tilted-X geometry that look at oblique angles, Tegra views product from all sides.A unique metal-mesh catenary C-belt® uses gravity and centrifugal force 4 Table of Contents – not friction – to gently accelerate, stabilize and launch product into the inspection zone.Ideal for highly three-dimensional products such as slices, dices and larger round objects that may have small defects on one surface, applications include potato products, green beans, dried beans, corn, carrots, pears, peaches and coffee.Tegra is available with a 60-inch wide platform to sort up to 45,000 pounds of product an hour and a 30-inch wide platform to sort up to 22,500 pounds of product an hour, depending on the product. Optyx System.Using a combination of on-belt and in-air sorting, Optyx is a versatile family of sorters that can be equipped with cameras or a combination of cameras and lasers.The lower cost Optyx 3000 series features a 24-inch scan width to sort up to 18,000 pounds of product an hour, offering the power and sorting capabilities of a larger sorter in an economical and compact machine ideal for smaller processors and lower volume processing lines.The Optyx 6000 series features a 48-inch scan width to sort up to 36,000 pounds of product an hour.Optyx sorters have gained strong acceptance in segments of the fruit, vegetable, processed potato, dried fruit, nut, and snack food markets. Additionally, Optyx has been placed in applications inspecting pharmaceuticals, nutraceuticals, tobacco and recycled commodities such as paper and plastic. Laser-sensing technology, including the Company’s Raptor Laser Technology and FluoRaptor, a fluorescence-sensing laser, can be integrated into Manta and Optyx sorters, along with cameras.Color cameras enable the sorter to analyze size and shape and millions of subtle color differences while the lasers detect foreign matter based on differences in the structural properties of the objects, regardless of color or shape.Combining color sorting with laser technology achieves the most complete sort, maximizing the removal of defects and foreign matter.Raptor is ideal for a variety of fresh, frozen and dried fruits and vegetables, including frozen potato products, tree nuts, raisins and other foods.FluoRaptor inspects product based on differing levels of chlorophyll and is ideal for a variety of fresh and frozen vegetables and potato products. Tobacco Sorter 3.The tobacco industry has special requirements in the handling and sorting of its tobacco products, which vary in size and moisture content and other properties depending upon the type of product being produced and the point of handling and inspection.Key’s Tobacco Sorter 3 (TS3) utilizes a specially constructed frame, enclosure and material handling arrangement to meet the specific product inspection requirements of this industry.TS3 recognizes millions of colors, detecting and removing foreign materials, as well as subtle product defects from strip tobacco, tobacco stem and other leafy product (such as tea). This technology helps achieve high purity standards to reduce exposure to product liability claims.TS3 has been installed in North America, Latin America, Europe and Asia. ADR System.Featuring a belt conveyor, LED light source, Vis/IR cameras, air-actuated knives on a patented rotary cutter and Iso-Flo® vibratory conveyor, ADR 5 aligns, singulates, inspects and trims defects from peeled and peel-on French fries and removes the defects from the product stream.The Company believes its ADR system is the principal defect removal system used in the french fry processing industry.ADR5 combines the wide footprint of ADR III with the high speed accuracy of ADR 4 to handle as much as 17,000 to 27,000 pounds of product per hour, depending on the cut size.The system can also cut excessively long strips to control product length, a function especially valuable for fast-food products.In 2008, ADR®First was introduced which gives french fry processors the capability of using the ADR earlier in the primary processing line than it has traditionally been placed. Pharmaceutical and Nutraceutical Inspection Systems.In fiscal 2007, the Company introduced the OptyxSG/P and OptyxSG/N inspection systems, the Impulse™ size grading system, and the PulseScrubber® softgel polishing system.In fiscal 2008, pharmaceutical and nutraceutical customers successfully installed and qualified all of these products, including validations required for GAMP (Good Automated Manufacturing Practices) and 21CFR11 required by the FDA.The Company also introduced its concept of Continuous Softgel Finishing Lines which is based on replacement of individual, manual processing steps with continuous processes that use the Company's Impulse/P size grader, PulseScrubber, and OptyxSG system together in one continuous line. In fiscal 2008, the Company sold several systems in this configuration which indicates growing acceptance of this concept for the pharmaceutical and nutraceutical industry. The OptyxSG/P enables the Company to offer a fully FDA 21CFR11-compliant, high-volume inspection solution to solid dose pharmaceutical manufacturing.Applicable to over the counter and prescription drugs, the OptyxSG/P meets validation requirements pharmaceutical customers face when selecting automation for their FDA- 5 Table of Contents regulated production lines.The OptyxSG/N is targeted at the nutraceutical market and includes many of the features of the OptyxSG/P without the specific enhancements required for the regulated pharmaceutical market. The Impulse/P, derived from the Company’s Impulse vibratory conveyor technology, provides high-volume vibratory size grading that complements other automation solutions like the OptyxSG-series.Since the introduction of the Impulse/P solid dose size grading product line, the Company continues to build toward more comprehensive “full line” solutions. The PulseScrubber product is targeted at the softgel manufacturing segment and provides a fully-automated, high-volume continuous-flow alternative to traditional batch-oriented softgel polishing.Like the Impulse/P, the PulseScrubber complements other systems to provide customers the economic benefits of highly-integrated continuous automation. Upgrades. The Company has a large installed base of inspection and processing systems. This installed base generates potential business for the Company’s upgrade products.In contrast to the acquisition of new inspection and processing systems products, upgrades can provide the customer with a less capital intensive alternative. The Company believes that there is an opportunity for the sale of upgrade product offerings to its customers so that newer technology with advanced features, lower cost, greater reliability, and performance enhancements can benefit owners of Key systems.The Company has increased its investment in development of specific upgrade products, particularly the G6 vision engine which creates upgrade opportunities for many customers in its installed base of sorting systems. Process Systems Conveying and process systems are utilized worldwide throughout processing industries to move and process product within a production plant.The Company’s conveying and process systems include the SmartShaker® vibratory solutions of Iso-Flo® and Impulse™ branded conveyor systems, Farmco rotary grading systems, Turbo-Flo® steam blanchers, Freshline products for fresh-cut, and additional conveying and processing equipment.The functions of these product lines include conveying, transferring, distributing, aligning, feeding, metering, separating and grading, as well as blanching, cooking, pasteurizing, cooling, cleaning, washing, drying and packaging.The process systems group includes standard products as well as custom designed equipment. Iso-Flo Vibratory Conveying Systems.The Company’s principal specialized conveying system is its Iso-Flo vibratory conveyor system.The Iso-Flo conveyor is a type of pan conveyor.Pan conveyors are common throughout industries that process product streams of discrete pieces, including the food processing industry.Pan conveyors move product pieces by vibrating the pan at high frequency along a diagonal axis, upward and forward.This action propels the product ahead in small increments and distributes it evenly for close control of movement and presentation. Iso-Flo systems are used in a variety of processing applications, including potato products, vegetables and fruits (green beans, peas, carrots, corn, peaches, pears, cranberries and apples), snack foods, cereals, fresh salads, cheese, poultry, and seafood.Non-food processing applications include nutraceuticals, tobacco, pet food and plastics. Impulse is a line of nearly silent electromagnetic vibratory conveyors which combine the advantage of quick start/stop with precise metering control.Additionally, the Impulse conveyor drive systems are oil-free, which limits the potential for contamination and improves the safety of food products.This conveyor system was developed for packaging applications in snack food, dry ingredient, chemical and pharmaceutical processing, but is seeing increased application in a wide variety of food and industrial processes. Rotary grading systems. The mechanical sizing, sorting, separating, and grading products manufactured at the Redmond, Oregon manufacturing site are used in many food processing and fresh vegetable packing operations.These rotary sizing and grading technologies optimize yield, increase packaging efficiency, and improve product quality by either removing oversized, undersized and small irregular-shaped pieces of product from the line or 6 Table of Contents separating product into predetermined size categories.In combination with other Company-provided equipment, these products increase overall line efficiency and systems capability. Preparation Systems.The Company designs and manufactures preparation systems to prepare products prior to cooking, freezing, canning or other processing.Products in this group include air cleaners, air coolers, vegetable metering and blending systems, and bulk handling equipment.These products represent the Company’s most mature product line.Sales of these products over the years have formed a customer base for sales of other Company products and are also establishing a customer base in developing geographic markets. Preparation system revenues may also include a variety of third-party supplied equipment and installation services which are sold as components of larger processing lines, for which the Company has assumed turn-key sales responsibility.In addition, the process systems group includes other custom designed conveying and raw food sizing, grading, and preparation equipment. Freshline products.This product line addresses the fresh-cut produce industry by providing a range of low to high volume equipment, including low to high volume washers and automatic dryers.This range of processing solutions consists of individual machines and large-scale production lines with automated control systems. Parts and Service The Company has a large installed base of inspection and processing systems. This installed base generates potential business for the Company’s parts and service products.The Company has made parts and service an area of strategic focus, and realigned its organization to leverage the large installed base and its strong customer support organization. The Company provides spare parts and post-sale field and telephone-based repair services to support its customers’ routine maintenance requirements and seasonal equipment startup and winterization processes.The Company considers its parts and maintenance service sales to be important potential sources of future revenue growth.The Company continues to realign its service organization so that field service personnel are now geographically located closer to its customers throughout the world.This strategy has contributed to revenue growth and improved gross margins in parts and service.The Company also typically provides system installation support services which are included in the sales price of certain of its products, principally automated inspection systems, and customer training. Engineering, Research and Development At September 30, 2008, the Company’s research and development department had 49employeeswho conduct new product research and development and sustaining engineering for released products.The Company’s technical staff includes electronic, optical, mechanical and software engineers, mathematicians and technical support personnel. At September 30, 2008, the Company’s project engineering department had 43 employees engaged in project engineering for custom systems.The project engineering teams are responsible for engineering and designing the details of each custom order.A document control team maintains and controls product documentation and the product modeling database for the development engineering and project engineering teams as well as the manufacturing department. In fiscal 2008, the Company’s research and development expenses, together with engineering expenses not applied to the manufacturing costs of products, were approximately $8.7 million, compared to $5.5 million and $6.4 million in 2007 and 2006, respectively. Manufacturing The Company maintains two domestic manufacturing facilities, one located in Walla Walla, Washington and one in Redmond, Oregon.The Company also has a European manufacturing facility located in The Netherlands. 7 Table of Contents The Company’s current manufacturing facilities and its product design and manufacturing processes integrate Computer Aided Engineering (CAE), Finite Element Analysis (FEA), Computer Aided Design (CAD), Computer Aided Manufacturing (CAM) and Computer Integrated Manufacturing (CIM) technologies.Manufacturing activities include process engineering; fabrication, welding, finishing, and assembly of custom designed stainless steel systems; camera and electronics assembly; subsystem assembly; and system test and integration.The following table provides a summary of the Company’s manufacturing locations and manufacturing floor space: Location Manufacturing Size in Square Feet Products/Services Produced Walla Walla, Washington 132,000 Automated Inspection Process Systems Parts and Service Redmond, Oregon 17,000 Process Systems Parts and Service Beusichem, The Netherlands 38,000 Process Systems Parts and Service The Company manufactures certain of its products to Underwriters Laboratories and United States Department of Agriculture standards.Certain of the Company’s products also comply with the Canadian Standards Association (CSA), European CE (Conformité Européene) and Electronic Testing Laboratory (ETL) safety standards.Certain products for the pharmaceutical/nutraceutical industry are FDA 21CFR11-compliant and designed using GAMP4 guidelines.The Company’s domestic facilities were recertified to the ISO 9001:2000 standard in 2006. Certain components and subassemblies included in the Company’s products are obtained from limited-source or sole-source suppliers.The Company attempts to ensure that adequate supplies are available to maintain manufacturing schedules.Although the Company seeks to reduce its dependence on limited- and sole-source suppliers, the partial or complete loss of certain sources of supply could have an adverse effect on the Company’s results of operations and relations with customers. Environmental The Company has not received notice of any material violations of environmental laws or regulations in on-going operations at any of its manufacturing locations. Sales and Marketing The Company markets its products worldwide both directly and through independent sales representatives.In fiscal 2008, sales by independent sales representatives accounted for approximately 26% of the Company's consolidated net sales.In North America, the Company operates sales offices in Walla Walla, Washington; Medford, Oregon; Redmond, Oregon; and Santiago de Querétaro, Mexico.The Company’s subsidiary, Key Technology B.V., provides sales and service to European and Middle Eastern and South African customers.The Company’s subsidiary, Key Technology Australia Pty Ltd., provides sales and service to customers primarily in Australia and New Zealand.The Company’s subsidiary Productos Key Mexicana S. de R.L. de C.V. provides sales and service to customers in Mexico, Central and South America.The Company’s subsidiary, Key Technology (Shanghai) Trading Company Ltd., provides sales and service to customers in greater China.The Company supplies products from both product groups - automated inspection systems and process systems - to customers in its primary markets through common sales and distribution channels.In addition, the Company supplies parts and service through its worldwide service organization. Most exports of products manufactured in the United States for shipment into international markets, other than Europe, have been denominated in U.S. dollars.Sales into Europe of systems, spare parts and service, as well as products manufactured in Europe, are generally denominated in European currencies, most commonly Euros.As the Company expands its operations in Australia, Latin America and China, transactions denominated in the local currencies of these countries may increase.In its export and international sales, the Company is subject to the risks of conducting business internationally, including unexpected changes in regulatory requirements; fluctuations in the value of the U.S. dollar, which could increase or decrease the sales prices in local currencies of the Company’s 8 Table of Contents products in international markets; tariffs and other barriers and restrictions; and the requirements of complying with a variety of international laws.Additional information regarding export and international sales is set forth in Note 14 to the Company’s Consolidated Financial Statements for the fiscal year ended September 30, 2008 During fiscal 2008, 2007 and 2006, sales to our largest customer, McCain Foods, represented approximately 14%, 9% and 17% of total net sales, respectively.During fiscal 2008, sales to Frito-Lay were approximately 13% of total net sales.While the Company believes that its relationship with these customers is satisfactory, the loss of these customers could have a material adverse effect on the Company’s revenues and results of operations. Backlog The Company’s backlog as of September 30, 2008 and September 30, 2007 was approximately $33.8 million and $30.9 million, respectively.The Company schedules production based on firm customer commitments and forecasted requirements.The Company includes in backlog only those customer orders for which it has accepted purchase orders. Competition The markets for automated inspection systems and process systems are highly competitive.Important competitive factors include price, performance, reliability, and customer support and service.The Company believes that it currently competes effectively with respect to these factors, although there can be no assurance that existing or future competitors will not introduce comparable or superior products at lower prices.Certain of the Company’s competitors may have substantially greater financial, technical, marketing and other resources.The Company’s principal competitors are believed to be Heat & Control, Inc. and its subsidiaries, BEST N.V., Sortex Ltd. and Kiremko B.V.The Company has encountered additional small competitors entering its markets, including the introduction of potentially competing tobacco sorters into the Chinese market manufactured by Chinese companies.As the Company enters new markets, it expects to encounter additional new competitors. Patents and Trademarks The
